Citation Nr: 1624902	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for thoracolumbar spine degenerative disc disease (back disability) prior to May 24, 2012.

2.  Entitlement to a rating in excess of 20 percent for a back disability on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 decision, the Board denied the Veteran's claims for an increased rating for bilateral hearing loss and a back disability.  The Veteran appealed the denied claim for an increased rating for a back disability to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2015 Joint Motion for Partial Remand (Joint Motion), the parties asked that the portion of the Board's decision that denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected back disability be vacated and Remanded to the Board for readjudication and disposition consistent with the Joint Motion.  The parties also agreed that the Board should limit its consideration to a higher schedular rating to the period prior to May 2012.  The terms of this motion did not disturb the denial of a disability rating higher than 10 percent for bilateral hearing loss.  

In March 2015, the Court granted the Joint Motion and vacated the requested portion of the May 2014 Board decision. The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion.

This matter was last before the Board in July 2015, at which time the Veteran's claims were remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the Joint Motion agreed that the Board erred by failing to provide an adequate statement of reasons or bases to support its decision that the Veteran's flare-ups as reported on examination in June 2008 and December 2009 did not warrant a higher schedular rating prior to May 24, 2012. 

Specifically, the parties pointed out that on June 2008 and December 2009 the Veteran reported severe flare-ups of his back disability, but that on December 2009 VA examination no measurements were taken as to the extent of any functional loss associated with the flare-ups.  The parties noted that the examiner made no further comment on the matter "other than to quote the Appellant's report of being less mobile and missing work due to his flare-ups."  In light of the failure of the December 2009 examiner to provide any actual assessment of the degree of functional loss, if any, caused by the Veteran's flare-ups at that time, the parties agreed that the December 2009 medical examination is inadequate for rating purposes.

In July 2015, the Board remanded the Veteran's claims to obtain an addendum opinion from the examiner who provided the December 2009 opinion.  In its remand instructions, the examiner was asked to provide an actual assessment of the degree of functional loss, if any, caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.

In August 2015, the Veteran was afforded a VA examination by a different examiner.  The examiner noted that an addendum was requested to provide an actual assessment of the degree of functional loss, if any, caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.  However, rather than provide any independent assessment, the VA examiner instead summarized the December 2009 VA examination findings concerning the Veteran's back disability.

The most recent examiner noted that she did not observe the Veteran in 2009.  It is unclear whether that she could not provide the requested opinion because of that limitation of the specific examiner or whether there is additional information required.  Jones v. Shinseki, 23 Vet. App. 382 (2010). I t is also unclear whether any attempts were made to contact the examiner who conducted the 2009 examination, as requested by the Board.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Court has held a Board remand confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders; and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board must remand this matter in order to comply with the terms of the March 2015 Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the examiner who conducted the 2009 examination is available to provide an addendum opinion.  If that examiner is unavailable, forward the Veteran's claims file to the examiner who conducted the Veteran's August 2015 VA back conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the functional loss, if any, caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.   If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



